Citation Nr: 1432983	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board previously remanded this appeal in March 2012 for the purpose of fulfilling the Veteran's request for a hearing. In November 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO. A transcript of that hearing has been associated with the record.

In May 2013, this claim was returned to the Board at which time, the Board reopened the Veteran's claim of service connection for a left hand disorder and remanded for further development.  The RO has complied with the remand directives.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless and VBMS claims reveals the November 2012 hearing transcript.  All other electronic files are either irrelevant to the issue on appeal or duplicative of evidence within the claims file.

As a final preliminary matter, the issues of entitlement to service connection for left forearm, left elbow, left little finger, left index finger, left wrist and left ulnar neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's left hand disorder was not incurred during or as a result of his active service.

CONCLUSION OF LAW

The criteria for a grant of service connection for a left hand disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied by a letter dated in April 2009. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). The letter provided notice of the requirements for direct service connection. The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide. Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3). The Veteran's service treatment records (STRs), VA treatment records, Social Security records, and private records have been obtained.

In June 2009 and August 2013, the Veteran was afforded VA examinations. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and opinions are adequate, as it is predicated on a review of the claims file, the pertinent and credible evidence of record, and is supported by a thorough rationale for the conclusions reached that was based upon the credible evidence of record.

Finally, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. The Board thus finds that he is not prejudiced and the Board can adjudicate the claim. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duties to notify and assist have therefore been fulfilled. The Board will proceed to address the merits of the claim.

Merits of the claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Service treatment records show the Veteran's left hand was injured in service when it was crushed by a hatch closing on it in October 1986.  Records note pain, tenderness, and edema due to a soft tissue injury.  X-rays showed no significant abnormality.  He continued to complain of pain through the remainder of his service and on his May 1987 report of medical history at discharge.  A clinical evaluation of his upper extremities was normal upon discharge.  

In a May 1989 claim, he alleged that he continued to have pain in his left hand from the in-service injury. 

VA treatment records show the Veteran was seen for complaints of pain in his right shoulder, neck, back, and right hip in November 1994.  No complaints of pain in the left hand were noted.

A November 2004 treatment record shows the Veteran was seen for multiple problems with both upper extremities.  The physician stated that he has had problems with bilateral upper extremity overuse syndrome as well as cubital tunnel syndrome, right wrist DeQuervain's tendonitis, and a right wrist triangular fibrocartilage tear.  He opined that the tear was related to a fall in 2003 but the remainder of his problems can be considered work-related to the Veteran's repetitive use of his hands in his position as an engineer.  A contemporaneous MRI scan of the left wrist was normal.  

An April 2009 treatment record shows the Veteran suffered an injury to his left hand when he fell holding a brick flower pot and struck his hand on the ground.  X-rays were negative for a fracture or foreign body and a laceration was noted and treated.  

The Veteran underwent a VA examination in June 2009.  The examiner diagnosed residuals of left hand contusion and mild left ulnar neuropathy.  X-rays were normal and a physical examination showed normal range of motion with no atrophy, with the exception of limited mobility at the distal interphalangeal joint and proximal interphalangeal joint of the index finger, but found x-rays of the hand to be negative.  The examiner did note residuals of left hand contusion, but noted that was from a previous injury from dropping a concrete block on his finger.  

The examiner opined that it is less likely than not that the Veteran's current hand condition is related to the in-service injury.  Specifically, he explained 

"[Veteran] has ulnar neuropathy across the elbow. This is related from compression at the elbow.  There has not been injury to the left elbow; more to the left hand. As a result the pain and the problems with sensory deficit (the numbness tingling and burning) in the hand in the ulnar nerve is not related to the hand injury but to the compression at the elbow."  

In an August 2009 note from orthopedics, the physician, E.L., M.D., noted that the Veteran complained of continued pain and numbness in the left hand where the Veteran had severe crush injury in service.  He further noted that an "EMG points toward the elbow only but [history] and [Veteran] suggests hand involvement also."

In May 2010, the Veteran was treated for and assessed with "left hand pain."  No more specific diagnosis was offered.  

The Veteran submitted a statement in January 2012, in which he alleged that his elbow/arm nerve disorder was also caused by the crush injury in service.  

In November 2012, Dr. L. stated that "the Veteran described a crush injury to his hand from a hatch which is certainly compatible with the complaints to his hand he still has."

The Veteran appeared at a Board hearing in November 2012.  He testified that he injured his hand during service and has continued to experience pain and numbness since that time.  

Private treatment records from December 2012 show the Veteran "had a crush injury while in the Navy in 1987 and has bilateral hand [degenerative joint disease] with peripheral neuropathy and chronic pain meds are necessary." 

The VA obtained a medical opinion in August 2013.  The examiner reviewed the Veteran's claims file and opined that the claimed condition was less likely than not incurred in or caused by service.  Specifically, the examiner stated:

The [Veteran] has two contentions that I can reasonably identify in the left upper extremity.  

1.  The first is left arm ulnar neuropathy.  This is compression of the ulnar nerve across the elbow.  This is a common condition in patients his age and may be due to a variety of etiologies.  There is no discrete injury to the left elbow or service related activities that would account for this pathology.  

2.  This [Veteran] is claiming residuals for his left index finger volar laceration from April 2009. Based on his examination in June 2009, his only limitation was inability to approximate in the transverse palmer crease due to limited PIP and DIP flexion.  Although this physical examination finding did occur, it is not of my opinion that it is disabling furthermore, this injury occurred while the Veteran was out of military service and therefore could not have been due to any service related activities. 

This [Veteran] is also claiming left forearm, left hand arthritis, left wrist arthritis, and left index finger disability.  There is no evidence in his c-file or based upon [his physician's] essentially normal examination to conclude that any of these conditions had anything to do with service related activity.  

Finally, the [Veteran] is claiming some residuals due to an old left hand contusion that was sustained while in the service.  Contusions are self-limited conditions that usually resolve after 6 weeks.  There is no c-file or examination evidence to suggest that an old contusion caused or aggravated any of the Veteran's claimed conditions.

After a review of the evidence in its entirety, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran has satisfied the first two prongs required for service connection, namely an in-service injury and a current disability.  The evidence shows diagnoses of ulnar neuropathy, bilateral upper extremity overuse syndrome, cubital tunnel syndrome, residuals of left hand contusion, and degenerative joint disease.  

However, the evidence does not show a nexus between the Veteran's in-service injury and his present disabilities.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence presented in favor of the Veteran's claim consists of his physician's statements and his lay statements regarding continuity of symptomatology.  The August 2009 note from Dr. L. recites the Veteran's statements that the Veteran sustained a crush injury in service and now has continued pain and numbness.  However, it does not contain a positive nexus opinion, rather Dr. L. states that the EMG shows he has an elbow injury but the Veteran and his history show a hand injury as well.  As the presence of a current hand injury is not at issue, this statement has limited probative value.

The Veteran also submitted Dr. L.'s November 2012 statement in which he stated that a crush injury is "certainly compatible with the complaints to his hand."  While the Board notes that this statement is favorable to the Veteran, it is not supported by a rationale and, thus, is of limited probative value. Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).

Finally, the Veteran submitted private treatment records from December 2012 noting his in-service injury and a current diagnosis of bilateral hand degenerative joint disease with peripheral neuropathy.  Although the injury and current diagnosis are contained within the same sentence, the record does not contain a nexus opinion linking the two.  Furthermore, even assuming the intent of the physician was to link the two, there is no rationale to support such a nexus.  As stated above, an opinion not supported by a rationale is not probative.   

The Board has also taken into account the Veteran's lay statements regarding both the etiology of his disorders and continuity of symptomatology.  Regarding etiology, the Board finds that the Veteran is competent and credible to report his symptoms of pain; however, the opinions of the VA examiners are more probative regarding the etiology of his disabilities, as they are based on their medical expertise, a full review of the record, and contain rationales.  

To the extent the Veteran has alleged continuity of symptomatology, there is no showing of chronic disease (i.e., left hand arthritis) in service or a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity at the time. See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337. Although there were complaints of pain and swelling, x-rays were normal.  

Additionally, the Board finds that the contemporaneous medical records do not support the Veteran's claim of continuity of symptomatology.  Although the Veteran reported pain in his hand upon discharge from service, the contemporaneous clinical evaluation of his upper extremities was normal.  

Furthermore, the next record of pain in his upper extremities was in November 2004, at which time the pain was attributed to upper extremity overuse syndrome due to his work as an engineer.  Additionally, although the physician noted pain in the Veteran's bilateral upper extremities and right wrist, no complaint of left hand pain was noted at that time and an MRI scan of his left wrist was normal.  

The first medical evidence of left hand pain post service was in April 2009 following an injury to his left hand with a brick flower pot.  This complaint of hand pain occurred over 20 years after the Veteran's discharge from service and therefore weighs against the Veteran's claims of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  Additionally, the intercurrent injury in interrupts continuity of symptomatology and is persuasive evidence against continuity of symptomatology. 38 C.F.R. § 3.303(b).

Finally, the Board finds that the June 2009 and August 2013 opinions of the VA examiners are more probative than the Veteran's statements as they are based on a full review of the evidence.  Specifically, the June 2009 examiner noted that the Veteran's diagnosis is of ulnar neuropathy and although it may cause pain in the Veteran's hand, it stems from the elbow and there is no evidence of an elbow injury in service.  

The August 2013 examiner affirmed the June 2009 opinion regarding why ulnar neuropathy is not related to service and additionally opined on the Veteran's other disabilities.  He stated that the residuals of the finger laceration are due to the flower pot injury in April 2009 and therefore, not due to service.  Additionally, he noted that even assuming the Veteran has diagnoses of arthritis of the left hand, wrist, and finger, as x-rays dated in 2009 were normal, there is no evidence to support that arthritis is due to his in-service injury.

Finally, the examiner notes that the Veteran had a contusion in service and contusions generally resolve after six weeks.  The Board acknowledges that service treatment records show that the Veteran was complaining of pain in his hand due to the crush injury for many months up until his discharge from service; however, there is no evidence to suggest that he continues to have a disability from that contusion 20 to 30 years since that time.  As discussed above, the more probative medical evidence does not support a finding of continuity of symptomatology or a disability related to that contusion.  

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the in-service injury and his current symptoms, the Veteran is not as credible as the documented medical evidence weighs against continuity of symptomatology or a nexus between the in-service injury and his current disabilities. The Board has therefore assigned little weight to the Veteran's assertions of nexus and continuity of symptoms since service.

Accordingly, the weight of the probative evidence is against an association or link between any current disabilities of the left hand and service. The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left hand disorder is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


